[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               April 25, 2008
                               No. 07-11049                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 05-23197-CV-JEM

WILLIAM GOLFIN,


                                                            Petitioner-Appellant,

                                     versus

SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,

                                                           Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 25, 2008)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant William Golfin, a Florida state prisoner proceeding pro se,
appeals the dismissal of his habeas corpus petition, 28 U.S.C. § 2254, as barred by

the one-year statute of limitations of the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (1996). We granted

Golfin a certificate of appealability (“COA”) on one issue only:

      Whether the district court erred by dismissing appellant’s 28 U. S. C.
      § 2254 petition as time-barred where appellant filed a petition for
      discretionary review with the Florida Supreme Court but the district
      court found that 28 U. S. C. [§ 2244(d)’s] limitation period began to
      run 90 days after the District Court of Appeal affirmed appellant’s
      conviction and sentence.

Golfin argues only that he is entitled to equitable tolling for the time he filed for

discretionary review with the Florida Supreme Court. The State responds that we

should affirm the district court’s dismissal of his habeas corpus petition because

Golfin did not address the issue raised in COA and therefore abandoned the issue.

      Under our well-established procedural rules, we consider issues not clearly

raised on appeal abandoned. Jones v. Campbell, 436 F.3d 1285, 1303 (11th Cir.),

cert. denied, 127 S. Ct. 619 (2006). Under the AEDPA, “appellate review is

limited to the issues specified in the COA.” Murray v. United States, 145 F.3d

1249, 1250-51 (11th Cir. 1998), see also 28 U.S.C. § 2253. We liberally construe

the pleadings of a pro se petitioner. Gomez-Diaz v. United States, 433 F.3d 788,

791 (11th Cir. 2005). Nevertheless, we will not act as de facto counsel for a pro se

litigant. GJR Invs., Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1369 (11th

                                            2
Cir. 1998).

      Golfin did not address the issue raised by the COA; rather he argued that he

was entitled to equitable tolling. Thus, he abandoned the issue on which we

granted a COA. Accordingly, we affirm the judgment of dismissal.

      AFFIRMED.




                                         3